Title: From James Madison to Lewis Le Coulteux, 18 May 1803
From: Madison, James
To: Coulteux, Lewis Le


Sir,
Department of State Washington 18th. May 1803.
I have transmitted instructions to the Minister of the United States in London to apply to the British Government for compensation for the losses and sufferings you sustained by being arrested and detained in Canada as a prisoner of war. He has been apprized that it is your intention to produce your papers and the agency of your claim to Mr. Erving, and that the former will be communicated to him thro’ that channel: they are therefore herewith returned. I am, Sir, &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   JM to King, 16 May 1803.



   
   Enclosures not found.


